Exhibit 10.1

 

LOGO [g371301g0402030249471.jpg]

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

J. ALEXANDER M. DOUGLAS, JR.

PRESIDENT, COCA-COLA NORTH AMERICA

    

P. O. BOX 1734

ATLANTA, GA 30301

——

404 676-4421

FAX 404-598-4421

March 31, 2017

Coca-Cola Bottling Co. Consolidated

Piedmont Coca-Cola Bottling Partnership

CCBC of Wilmington, Inc.

4100 Coca-Cola Plaza

Charlotte, North Carolina 28211

Attention: J. Frank Harrison III

Dear Frank,

Reference is made to the CBA (as defined below). Capitalized terms used and not
otherwise defined in this letter agreement have the respective meanings ascribed
to such terms in the RMA.

This letter sets forth certain mutual understandings and agreements of The
Coca-Cola Company, a Delaware corporation (“Company”), Coca-Cola Refreshments
USA, Inc., a Delaware corporation (“CCR”), Coca-Cola Bottling Co. Consolidated,
a Delaware corporation (“CCBCC”), Piedmont Coca-Cola Bottling Partnership, a
Delaware general partnership (“Piedmont”), and CCBC of Wilmington, Inc., a
Delaware corporation (“CCBC Wilmington” and, collectively with CCBCC and
Piedmont, “Bottler”), regarding certain waivers and agreements with respect to
the application of certain provisions of the CBA and the RMA (as defined below)
to the CCBCC Group Territory (as defined below).

In light of Bottler’s particular circumstances and corporate structure, Company
and CCR hereby waive application of the Volume Per Capita performance standards
set forth in Section 14.2 of each CBA with respect to the individual geographic
territory covered by such CBA, and, in connection with such waiver, each of
Company, CCR and Bottler hereby agree that Bottler will comply with such Volume
Per Capita performance standards equivalent to those set forth in CBA
Section 14.2 with respect to the entire CCBCC Group Territory in the aggregate
(and, for purposes of determining Bottler’s compliance with the foregoing,
“Equivalent Case Volume Per Capita” will mean the total aggregated volume of 192
ounce equivalent cases of all Covered Beverages sold in the CCBCC Group
Territory divided by the population for such CCBCC Group Territory as determined
based on the then most current information published by the United States Census
Bureau). Company and CCR hereby also waive the capital expenditures requirements
set forth in Section 14.2 of each CBA with respect to each individual Bottler
territory under a particular CBA and, in connection with such waiver, each of
Company, CCR and Bottler hereby further agree that Bottler (and its
subsidiaries) will make such capital

 

Classified - Confidential



--------------------------------------------------------------------------------

expenditures in the aggregate for the entire CCBCC Group Territory as would be
necessary to comply with CBA Section 14.2, as modified by Section 14.3 of the
Regional Manufacturing Agreement, dated as of the date hereof (the “RMA”), by
and between Company and CCBCC, if such requirements applied to the entire CCBCC
Group Territory. Any breach by Bottler of its agreements in this letter with
respect to the modified Volume Per Capita performance standard or capital
expenditure requirement described herein will be deemed a breach of each CBA
and, if applicable, the RMA, and Company will be entitled to exercise all of its
rights thereunder as a result of any such breach.

Each of Company and Bottler further agree that the terms of that certain
Expanding Participating Bottler Revenue Incidence Agreement, effective
January 1, 2017, by and between Company and CCBCC, will continue to apply to
each of Piedmont and CCBC Wilmington and with respect to the entire CCBCC Group
Territory, and each of Piedmont and CCBC Wilmington will be considered a party
to such Expanding Participating Bottler Revenue Incidence Agreement for all
purposes thereof.

Finally, in connection with the execution of the RMA, Company and CCBCC agree
and acknowledge that the RMA now incorporates key provisions of that certain
letter agreement regarding CCNA Exchange for Regional Producing Bottlers, dated
April 29, 2016 (the “CCNA Exchange Letter”), by and between Company and CCBCC.
Accordingly, Company and CCBCC therefore agree that such CCNA Exchange Letter is
hereby terminated and superseded in its entirety as of the Effective Date by the
RMA.

As used herein, “CBA” means, collectively, (a) that certain Comprehensive
Beverage Agreement Form EPB First-Line and Sub-Bottling, dated as of the date
hereof (the “CCBCC CBA”), by and between Company, CCR and CCBCC, (b) that
certain Comprehensive Beverage Agreement Form EPB First-Line, dated as of the
date hereof (the “Piedmont CBA”), by and between Company and Piedmont, (c) that
certain Comprehensive Beverage Agreement Form EPB First-Line, dated as of the
date hereof (the “Marion CBA”), by and between Company and Piedmont, and
(d) that certain Comprehensive Beverage Agreement Form EPB First-Line, dated as
of the date hereof (the “CCBC Wilmington CBA”), by and between Company and CCBC
Wilmington, as each of the foregoing may be amended. As used herein, “CCBCC
Group Territory” means, collectively, the “Territory” under the CCBCC CBA and
the “First-Line Territory” under each of the Piedmont CBA, the Marion CBA and
the CCBC Wilmington CBA.

Company, CCR and Bottler expressly reserve and do not waive hereunder any and
all rights under the CBA, the RMA or any other agreement. Company, CCR and
Bottler agree that the contents of this letter are confidential and that none of
the parties may discuss or disclose any of the provisions herein without the
express written permission of the other parties, except (a) as required under
applicable securities laws, legal process or other laws, (b) that each party may
disclose the contents of this letter to those of its directors, officers,
employees, lenders, potential financing sources and representatives of its
legal, accounting and financial advisors (the persons to whom such disclosure is
permissible being collectively referred to herein as “Representatives”) who have
a need to know such information as long as such Representatives are informed of
the confidential and proprietary nature of the information. The parties agree
that the merger, integration and similar provisions in the CBA and RMA stating
that such CBA or RMA encompasses all agreements between the parties and
supersedes all prior agreements will

 

Classified - Confidential

2



--------------------------------------------------------------------------------

not have any effect on the validity and continuance of the provisions of this
letter, and Company, CCR and Bottler agree never to assert that this letter has
been superseded by a merger, integration or similar provision of the CBA or RMA
unless the parties specifically state in such CBA or RMA that they intend to
modify or supersede this letter by making specific reference to this letter.
Except as expressly modified herein, each of the CBA and RMA will continue in
full force and effect in accordance with their respective terms.

Please acknowledge your acceptance of the foregoing by signing where indicated
below and returning it to us.

[Remainder of page intentionally left blank; signature page follows]

 

Classified - Confidential

3



--------------------------------------------------------------------------------

Very truly yours, /s/ J. Alexander M. Douglas, Jr. J. Alexander M. Douglas, Jr.

President, Coca-Cola North America

and Authorized Signatory for CCR

 

Agreed to and Accepted as of the date first written above: COCA-COLA BOTTLING
CO. CONSOLIDATED By:  

/s/ E. Beauregarde Fisher III

  Name:   E. Beauregarde Fisher III   Title:   Executive Vice President &
General Counsel PIEDMONT COCA-COLA BOTTLING PARTNERSHIP By:   Coca-Cola Bottling
Co. Consolidated, its Manager   By:  

/s/ E. Beauregarde Fisher III

    Name:   E. Beauregarde Fisher III     Title:   Executive Vice President &
General Counsel CCBC OF WILMINGTON, INC. By:  

/s/ Lawrence K. Workman, Jr.

  Name:   Lawrence K. Workman, Jr.   Title:   Vice President